Beasley, Judge.
In Corbin v. Farmex, Inc., 227 Ga. App. 620 (490 SE2d 395) (1997), we reversed the trial court’s grant of summary judgment to Farmex. The Supreme Court granted certiorari and reversed in Farmex, Inc. v. Wainwright, 269 Ga. 548 (501 SE2d 802) (1998). Accordingly, our judgment in this case is vacated, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment affirmed.


Andrews, C. J., McMurray, P. J., Smith, Ruffin, Eldridge, JJ, and Senior Appellate Judge Harold R. Banke concur.

*181Decided September 1, 1998.
Miller & Towson, Wallace Miller III, John D. Raines III, for appellants.
Reynolds & McArthur, W Carl Reynolds, Katherine L. McArthur, Adams, Barfield, Dunaway & Hankinson, David B. Dunaway, for appellee.